 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ZIAD EISSA MOHAMED ALY                              Case No. 1:19-cv-00453-DAD-SAB
     ABOUKLOUB,
12                                                       ORDER DISCHARGING ORDER TO
                    Plaintiff,                           SHOW CAUSE
13
             v.                                          ORDER DIRECTING CLERK OF COURT
14                                                       TO CLOSE CASE AND ADJUST DOCKET
     KIRSTJEN NIELSEN, et al.,                           TO REFLECT VOLUNTARY DISMISSAL
15
                    Defendants.                          (ECF Nos. 19, 20)
16

17          Plaintiff Ziad Eissa Mohamed Aly Abukloub filed this action on April 8, 2019 against

18 Defendants Kirstjen Nielsen, L. Francis Cissna, and Sarah M. Kendall seeking a writ of

19 mandamus, injunctive relief, and declaratory relief. (ECF No. 1.) On December 4, 2019, the
20 Court ordered Defendants to show cause as to why default should not be entered for the failure to

21 file a responsive pleading in this matter. (ECF No. 19.) On the same date, Plaintiff filed a notice

22 of voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), and informed

23 the Court that Defendants have already granted the relief that Plaintiff sought in this action.

24 (ECF No. 20.) Accordingly, the Court shall dismiss the action and discharge the order to show

25 cause.

26          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

27 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

28 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)


                                                     1
 1 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

 2 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

 3 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

 4 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 5 the parties are left as though no action had been brought, the defendant can’t complain, and the

 6 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 7 F.3d at 1078.

 8          Based on the foregoing, the order to show cause, filed on December 4, 2019, is HEREBY

 9 DISCHARGED. Further, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in

10 this case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

11
     IT IS SO ORDERED.
12

13 Dated:      December 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
